                         IN THE UNITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


.INMES RAVI]NELI,.                                 )
                                                   )
                       I'laintifl.                 )
                                                   )
                                                   )
                                                   )
I]AI-LAS COUNTY .IAII, FACILIl'Y.                  )
                                                   )
                       I)cltnclant                 )    Civil Action No. 3:19-CV-l5l 8-C-BT


                                               oRDEIt

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising the Court that    Plaintifls Complaint should   be dismissed for


want of prosecution. Ptaintiff has failed to file any objections and the time to do so has now

expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, conclusions, and Recommendation

are hereby   ADoPTED     as the   findings and conclusions ofthe court. For the reasons stated

therein, Plaintifls Complaint is hereby DISMISSED without prejudice pursuant to Federal Rule

of Civil Procedure   4lib).     ,/

           SO ORDERED
                              ,6
                         this 7       day of September, 201 9.




                                                                     24'7r"

                                                SN           C      GS
                                                       IOR       D STATE            RIC'I'.IUI)GI:

                                                                           I
